Citation Nr: 0607131	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  96-44 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to the award of Department of Veterans 
Affairs (VA) benefits, other than health care under Chapter 
17, Title 38, U.S.C.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 



INTRODUCTION

The veteran entered active duty in October 1978, and was 
discharged under other than honorable (OTH) conditions in 
January 1980 due to misconduct.

Initially, the Board of Veterans' Appeals (Board) notes that 
in a Board decision, dated in December 1998, the Board found 
that a preponderance of the evidence was against the 
appellant's claim that the character of his discharge, under 
OTH, is not a bar to the award of VA benefits, other than 
health care under Chapter 17, Title U.S.C.  The appellant 
filed a timely appeal of this decision, and pursuant to an 
Order of the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court"), the Board's decision was vacated and remanded for 
further notice and/or development under the recently enacted 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  

Thereafter, the Board took steps to develop the issue on 
appeal that were initially not completed to the Board's 
satisfaction, and because of this and procedural 
considerations, the Board remanded this case in May 2003 for 
further notice and development.  The Board finds that the 
action requested in its remand has been accomplished to the 
extent possible, and that this case is now ready for further 
appellate review.


FINDINGS OF FACT

1.  The appellant's active service was terminated by a 
discharge under conditions other than honorable.

2.  The offenses that were committed by the appellant and 
that led to his discharge constituted willful and persistent 
misconduct.  

3.  The appellant's offenses prevented the proper performance 
of the appellant's duties.

4.  The evidence does not establish that the appellant's 
military service was otherwise honorable, faithful and 
meritorious or that he was insane at the time of commission 
of the in-service offenses.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to the award of VA benefits, other than health care under 
Chapter 17, Title 38, U.S.C.  38 U.S.C.A. §§ 5107, 5303(b) 
(West 2002); 38 C.F.R. §§ 3.12, 3.354 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Compliance with the VCAA

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the VCAA.  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of evidence needed to 
substantiate his claim.  

First, in a letter to the veteran from the regional office 
(RO), dated in March 1993, the veteran was advised of the 
types of circumstances where the character of his discharge 
would not act as a bar to his receipt of VA benefits, and 
generally informed of the respective obligations of VA and 
the veteran in obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

A May 1993 administrative decision then denied his claim, 
noting that the veteran had had one court-martial and three 
punishments under Article 15 of the Uniform Code of Military 
Justice (UCMJ), and that service records disclosed further 
incidents of misbehavior, including absence from unit, lack 
of motivation, disobeying orders, and shirking.

In addition, a hearing officer's decision and October 1995 
statement of the case continued the denial of the claim, 
advising the veteran that while disabilities he had during 
service may have had an impact on his legal problems, his 
multiple conflicts with military authority demonstrated a 
disregard for his service.

Supplemental statements of the case in February and June 1997 
then advised the veteran that additional evidence was not 
sufficient to excuse the veteran's persistent misconduct in 
service which resulted in many punishments and a court-
martial.

Thereafter, following the Board's remand of May 2003, the 
veteran was again advised in a December 2003 letter of the 
evidence necessary to substantiate his claim, and the 
respective obligations of VA and the veteran in obtaining 
that evidence.  Id.  

In addition, a January 2004 supplemental statement of the 
case advised the veteran that information from the Army 
Discharge Review Board (ADRB) did not provide any evidence 
that would change the determination with respect to the 
veteran's claim.

A July 2004 statement of the case also advised the veteran 
that there was no in-service evidence of insanity that would 
affect the determination that the character of the veteran's 
discharge continued to bar the veteran's entitlement to VA 
benefits.

The veteran was then furnished with another VCAA notice 
letter in February 2005 that noted the inclusion of an 
attachment entitled "What the Evidence Must Show," and 
examples of evidence that the veteran could provide and that 
VA could obtain based on information provided by the veteran.  
Id.  Although a copy of this attachment is not contained 
within the record, the veteran did not mention the lack of 
any enclosure in his March 2005 letter that responded to the 
VA's February 2005 correspondence, so the Board will conclude 
that the veteran received this information.

Finally, a December 2005 supplemental statement of the case 
continued the denial of the claim, noting that no information 
had been received that would support any change in the 1993 
administrative decision that found the veteran's character of 
discharge to be a bar to VA benefits other than health care 
under Chapter 17, Title U.S.C.  

Although the December 2003 and February 2005 VCAA notice 
letters came long after the original administration decision 
that denied the claim in May 1993, and neither the March 1993 
VCAA-type letter or December 2003 VCAA letter specifically 
requested that appellant provide any evidence in the 
appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding relevant documents that have not already been 
obtained or that are not adequately addressed in documents in 
the claims file.  Additionally, neither the veteran nor his 
representative has indicated any intention to provide further 
evidence in support of this claim.

The Board would also point out that to the extent the veteran 
has requested a VA examination in order to substantiate his 
disabilities or that he was insane during service, the Board 
does not find any basis to afford the veteran such an 
examination.  Given that the critical issue in this case is 
the appellant's physical and mental status more than 25 years 
ago, such a medical opinion would be of little or no 
probative weight, and the contemporaneous evidence also does 
not support such additional development.  

Thus, based on all of the foregoing, the Board finds that no 
further notice and/or development of this matter is required 
under the VCAA.


Evidence

The service personnel records reveal that the appellant was 
punished under Article 15, UCMJ, in March 1979, after failing 
to report at the time prescribed to his appointed place of 
duty on February 26, 1979.  In April 1979, the appellant was 
punished under Article 15, UCMJ, because of disorderly 
conduct and the use of abusive language.  In a November 1979 
court-martial, the appellant was found guilty of the charge 
of violating Article 86, UCMJ, after his absence from his 
unit from September 18, 1979 to October 3, 1979, and his 
failure to report to his appointed place of duty on October 
21, 1979.

Training progress notes dated from December 10, 1979 to 
December 31, 1979 disclose incidents of absence without 
leave, absence from training, lack of motivation, in-ranks 
inspection deficiency, failed barracks inspection, failure to 
repair, shirking, disobeying an order, late for fire guard 
duty, absence from the unit, failure to participate fully 
with training, insubordination, security violation, and poor 
motivation during training.

In January 1980, the appellant was punished under Article 15, 
UCMJ, because of his failure to report at the time prescribed 
to his appointed place of duty on December 22, 1979 and 
exhibiting disrespectful behavior toward a superior 
noncommissioned officer on December 27, 1979.  Training 
progress notes dated from January 3, 1980 to January 4, 1980 
disclose incidents of failure to repair, failure to be at the 
appointed place of duty at the appointed time, lack of 
motivation, failure to obey a lawful order, and refusal to 
perform remedial physical training.  In January 1980, the 
Commanding officer recommended the appellant's discharge from 
service for misconduct because of frequent incidents of a 
discreditable nature.

In his written statements and hearing testimony, the 
appellant has asserted that he was unable to perform his in-
service duties because of multiple medical conditions that 
developed during his period of service.  In particular, he 
states that a foot disability and a back disability 
interfered with his performance.

The appellant's service medical records reflect a number of 
complaints of back pain in 1978 and 1979.  Paraspinous muscle 
spasms were observed.  X-rays revealed no significant 
abnormalities.  In July 1979, it was noted that there were no 
physical findings, despite the appellant's multiple 
complaints.  Upon Chapter 14 examination in December 1979, 
the appellant's feet and spine were clinically evaluated as 
normal.  It was noted that he had voiced multiple complaints, 
but that there had been an almost totally positive review of 
his systems.  In a December 1979 physical therapy note, it 
was observed that an evaluation of the appellant had resulted 
in no positive findings.  It was further noted that the 
appellant had not performed the exercise program in which he 
had been instructed.  It was determined that the clinic had 
nothing more to offer the appellant regarding his back 
condition.  The appellant was reinstructed in the exercise 
program.

In December 1979, the Commanding officer reviewed the 
appellant's medical records in order to determine whether the 
appellant had received proper medical attention for his 
persistent complaints of low back pain.  It was concluded 
that the appellant had received the optimal degree of 
attention and consideration from medical facilities and 
personnel throughout his military career.  The officer 
observed that it had been noted that the appellant had 
consistently complained of pain but had deliberately failed 
to perform the alleviating exercises prescribed by 
physicians.  The officer opined that the appellant suffered 
from a psychosomatic malady whose promulgation, from his 
point of view, provided the opportunity and excuse to avoid 
meeting his soldiering responsibilities.

In December 1980, the appellant complained of left foot pain.  
In January 1980, X-rays of the left foot revealed no 
dislocation or fracture.  One week later, a physical profile 
was issued because of a cold weather injury to both feet.

Additional records received from the ADRB in December 2003 
confirm the legal actions taken against the veteran during 
service and contain additional statements from the veteran 
reiterating that his physical and mental disabilities should 
be considered mitigating factors with respect to the 
character of his discharge.  


II.  Analysis

In order to qualify for VA benefits, a claimant must 
demonstrate that he, she, or the party upon whose service the 
claimant predicates the claim was a "veteran."  Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991).  A "veteran" is any 
"person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2) 
(West 2002).  Thus, a claimant must establish as a threshold 
matter that he was discharged under conditions other than 
dishonorable.  Id.

The statute and regulations direct that certain offenses act 
as a bar to entitlement to veteran's benefits.  38 U.S.C.A. § 
5303; 38 C.F.R. § 3.12.  Among those offenses is a discharge 
under OTH conditions issued because of willful and persistent 
misconduct.  38 C.F.R. § 3.12(d)(4).  In determining whether 
a claimant's discharge was the result of willful and 
persistent misconduct, the Board must find that the 
claimant's conduct was not a minor offense, and consider 
whether the claimant's service was "otherwise honest, 
faithful, and meritorious."  Id.  An OTH discharge found to 
be the result of willful and persistent misconduct will be 
considered to have been issued under dishonorable conditions, 
38 C.F.R. § 3.12(d)(4), and will render a claimant ineligible 
for veterans benefits.  38 U.S.C.A. § 101(2).

In the present case, the appellant cannot be classified as a 
veteran because his OTH discharge was issued under 
dishonorable conditions due to willful and persistent 
misconduct, and he does not fall within the exemption for a 
"discharge because of a minor offense" provided by 38 
C.F.R. § 3.12(d)(4).

Notably, the appellant's record of misconduct during service 
was lengthy and involved multiple offenses, including failing 
to report for duty, disorderly conduct and the use of abusive 
language, unauthorized absence from the unit, and exhibiting 
disrespectful behavior toward a superior noncommissioned 
officer.  The appellant was court-martialed on one occasion 
and received Article 15 punishments on three occasions.  The 
training progress notes dated from December 10, 1979 to 
January 4, 1980 disclose incidents of absence without leave, 
absence from training, lack of motivation, in-ranks 
inspection deficiency, failed barracks inspection, failure to 
repair, shirking, disobeying an order, late for fire guard 
duty, absence from the unit, failure to participate fully 
with training, insubordination, security violation, poor 
motivation during training, lack of motivation, and refusal 
to perform remedial physical training.

The incidents for which the appellant received punishment 
during service, as outlined above, are the types of offenses 
that would interfere with appellant's military duties, indeed 
preclude their performance, and thus cannot constitute a 
minor offense.  Cropper v. Brown, 6 Vet. App. 450 (1994).  
While he argues that physical disabilities prevented him from 
performing his duties, a review of the record reveals that 
the appellant was afforded medical treatment for his 
complaints.  In December 1979, the Commanding officer 
concluded that the appellant had received the optimal degree 
of attention and consideration from medical facilities and 
personnel throughout his military career.  Furthermore, there 
is no indication that the appellant's service was otherwise 
honest, faithful, and meritorious.  Therefore, the 
appellant's discharge is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4).

Finally, the Board notes that there is no evidence of record 
that the appellant was insane at the time of the misconduct 
noted above.  The service medical records reveal that an 
acute/chronic anxiety reaction and a conversion reaction were 
assessed in March 1979.  Following further evaluation, a 
personality disorder and reactive depression with somatic 
complaints were assessed.  Following a social work interview 
in December 1979, it was noted that the appellant exhibited 
the chronic development of a personality disorder.  Upon 
Chapter 14 examination in December 1979, while psychiatric 
evaluation was noted to have been recommended by an 
orthopedist, the veteran noted that he had a history of 
attempted suicide, reported a history of depression, reported 
frequent trouble with sleep, and the examining physician 
doubted that any claimed defects represented significant 
pathology, the appellant's psychiatric evaluation yielded 
normal results and there was no diagnosis of any psychiatric 
disability at that time.  

The Board recognizes that the insanity need not have caused 
the misconduct; it must only have existed at the time of the 
commission of the offense leading to the person's discharge.  
Struck v. Brown, 9 Vet. App. 145 (1996).  

In addition, an "insane" person is defined by regulation as 
one who, while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits due to disease, a more or less 
prolonged deviation from his normal method of behavior; or 
who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354.

The Board notes that the offenses noted above took place 
between roughly February 1979 and January 1980.  During this 
time period, there is clearly evidence that appellant 
underwent some form of psychological evaluation in March and 
December 1979, however, no evaluation at any point concluded 
that there was any psychosis present, and there was a 
diagnosis of acute/chronic anxiety reaction and a conversion 
reaction in March 1979, a diagnosis of a personality disorder 
and reactive depression with somatic complaints following 
further evaluation at that time, and it was noted that the 
veteran exhibited the chronic development of a personality 
disorder in December 1979.  

There is also no indication that during the commission of all 
of the above-noted offenses, the veteran so deviated from his 
normal method of behavior, interfered with the peace of 
society, or departed from accepted standards of the community 
as to lack the adaptability to make further adjustment to the 
prevailing social customs.

Thus, the Board concludes that, at the time of his in-service 
misconduct, the appellant was not insane.

Because the appellant was discharged under OTH conditions due 
to willful and persistent misconduct and because there is no 
evidence of insanity during service, the Board concludes that 
the character of the appellant's discharge is a bar to the 
award of VA benefits.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 
3.12.


ORDER

The character of the appellant's discharge from service is a 
bar to the award of VA benefits, other than health care under 
Chapter 17, Title 38, U.S.C.; the appeal is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


